                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE


 RONALD PREZ WAGONER,                              )
                                                   )
       Petitioner,                                 )
                                                   )    No. 3:18-CV-348-PLR
 v.                                                )        3:12-CR-85-PLR-DCP-1
                                                   )
 UNITED STATES OF AMERICA,                         )
                                                   )
       Respondent.                                 )
                                                   )


                                              ORDER

       Ronald Prez Wagoner (“Petitioner”) has filed a motion to vacate, set aside, or correct

sentence pursuant to 28 U.S.C. § 2255 (Criminal Court File No. 76). 1         In an Order entered on

September 11, 2018, this Court allotted Petitioner thirty days to bring his pro se request into

compliance with Rules 2(b)(1) and (2) of the Rules Governing Section 2255 Proceedings or face

dismissal of this action [Doc. 77]. The Court went on to inform Petitioner that failure to comply

with the Court’s Order would result in his filing being stricken from the record, leaving nothing

upon which to base the requested § 2255 relief.

       Thirty days has passed and Petitioner has not resubmitted his petition as ordered or filed

any response to the Court’s Order. In light of Petitioner’s failure to bring his filing into compliance

with Rules 2(b)(1) and (2) of the Rules Governing 2255 Proceedings, his Motion [Doc. 76] is

DENIED and case [E.D. Tenn. Case No. 3:18-CV-348-PLR] is DISMISSED without prejudice.




       1
         Each document will be identified by the Court File Number assigned to it in the
underlying criminal case.
The Clerk is DIRECTED to close this case.

 IT IS SO ORDERED.


                                  __
                                  ______________________________________
                                   ____
                                      ________________
                                                     _______
                                                           _______
                                                                 ____
                                  UNITED STATES
                                  UNITED  STAATESS DISTRICT
                                                   DIS
                                                     STRIC
                                                         CT JUDGE




                                     2
